After reviewing the article and the applicable law surrounding the tort of libel, I find that the newspaper item in this matter is neither false nor defamatory. Thus, I must respectfully dissent from the majority opinion.
I agree with the trial court's conclusion that the article, while admittedly not entirely precise, was substantially true as a matter of law.  For instance, the headline "Lawsuit socks LMH, doctor" is a fairly accurate description of the outcome of the underlying medical malpractice action.  Although it is true that Dr. Gupta was not subject to the immediate effect of the $1.94 million verdict, the statements made by the hospital's attorney and the court records clearly indicate that, depending on the result of the hospital's contribution action, the doctor faced the potential for serious liability.
Furthermore, I find likewise with respect to the body of the article.  It is true that Dr. Gupta was named as a defendant in the Daniels case.  Although the *Page 550 
article does not contain an outright statement that Dr. Gupta was eventually dismissed or that his negligence was not determined by this particular jury, the statements from the attorney representing the hospital regarding Dr. Gupta's alleged negligence and the pending litigation, provide a substantially true reporting of the events.  For this reason, I must disagree with the majority's conclusion.
I also disagree as to the issue of whether the article could be considered defamatory as a matter of law.  Ohio recognizes the "innocent construction rule" as a defense to defamation.  Early v.The Toledo Blade (1998), 130 Ohio App.3d 302.  Pursuant to this rule, "if allegedly defamatory words are susceptible to two meanings, one defamatory and one innocent, the defamatory meaning should be rejected, and the innocent meaning adopted."  Yeager v.Local Union 20 (1983), 6 Ohio St.3d 369, 372.  Furthermore, the issue of whether an article is defamatory is not an issue of fact, but a matter of law to be determined by the court.  Id. at 372. And, when making this legal determination, the trial court must "review the statement under the totality of the circumstances" and must read the statements at issue "in the context of the entire article" in order to determine "whether a reader would interpret them as defamatory."  Mendise v. Plain Dealer Publishing Co.
(1990), 69 Ohio App.3d 721, 726.
Herein, the trial court found that when read in its entirety, the article is subject to an innocent construction.  Specifically, that a lawsuit was filed against both parties, but that the hospital accepted full responsibility for the verdict in theDaniels case, and that even after the verdict was rendered, the doctor's negligence was still alleged and not determined by that particular jury.  I agree with this interpretation and, as a result, find that the article is not defamatory as a matter of law.
This does not mean that I do not sympathize with the doctor's reaction to the article.  "A professional's reputation is established over the years by hard work, sacrifice and dedication."  Sethi v. WFMJ Television Inc. (Sept. 22, 1999), Mahoning County App. No. 97 CA 232, unreported at * * 13.  A newspaper article that fails to report a set of events with precision can easily strain that reputation.  This is obviously an unpleasant occurrence.  "The balance, however, is that we must have a free and unfettered public media."  Id.  I believe that in this case, that balance falls on the side of the media.
Based upon the foregoing, I would have overruled Appellant's assignments of error and affirmed the grant of summary judgment.
  __________________________  SHAW, J. *Page 551